DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 recites the limitation "the controlling means " in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, on which each of these claims depend, recites “a controller configured to control..”  instead which is not the same language. Examiner has interpreted “the controlling means” to be the same as “a controller” referred to in claim 1. Clarification and correction are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 6-7, 10  and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (JP2015-167158, cited in Applicant’s Information Disclosure Statement) in view of Chan et al. (US 2004/0051938).
With regard to claim 1, Ono discloses an optical amplifier comprising:
 A gain medium (multi-core amplifying fiber (111) and (121) ) including a plurality of cores through which the plurality of optical channels propagate respectively and a cladding area surrounding the plurality of cores, a first light source configured to emit a first light beam to excite the cladding area (pumping light sources 112a and 112b); a second light source configured to emit a plurality of second light beams to excite each of the plurality of cores individually (pumping light sources 122a-1 to 122a-6 and 122b-1 to 122b-6), and a controller (107) to control the first and second light source (Abstract). Ono does not disclose a monitor configured to monitor the temperature of the optical amplifier, and that the controller is configured to control the first light source and second light source on the monitoring result. However, Chan teaches in the same field of endeavor, a gain-controlled optical amplifier (Fig. 5), comprising an (erbium-doped) fiber amplifier (2), a first pump (laser diode 37), a second pump (laser diode 38), and a temperature monitor (Fig. 2, 32) configured to monitor a temperature of the optical amplifier, and a controller (feedback unit 15) to control the first and second light sources based at least partially on the monitored temperature result [para. [0038], temperature detection circuit applies a temperature signal to gain setting circuits 22 and 26 and control unit 27; note that control unit 27 calculates the current delivered to each laser diode via each pump driver (47 & 48)). The optical amplifier of Chan is designed to  maintain a chosen overall gain profile by compensating for errors due to amplified spontaneous emission (ASE), which is desirable in an optical telecommunications (multichannel) system (Abstract, para. [0007]). The ASE correction is dependent on temperature and the controller of Chan is able to compensate for the temperature variation. Incorporating the temperature monitor and control elements taught by Chan, into the optical amplifier of Ono (by controlling the first 
With regard to claim 2, the gain medium of Ono includes a first gain medium and a second gain medium.
With regard to claims 6 and 16, the first and second light sources are not cooled during operation (Ono and Chan).
With regard to claim 7, controlling includes a lookup table containing the setting values for the light source depending on the monitor results (Chan [0039]).

 With regard to claim 10, Ono discloses a control method for amplifying an optical signal of an optical amplifier, including: 
Amplifying, by a gain medium (multi-core amplifying fiber (111) and (121) ) including a plurality of cores through which the plurality of optical channels propagate respectively and a cladding area surrounding the plurality of cores, 
Exciting the cladding area of the gain medium with a first light source (pumping light sources 112a and 112b),
Exciting each of the plurality of cores individually with a second light source (pumping light sources 122a-1 to 122a-6 and 122b-1 to 122b-6), and 
Controlling the first light source and the second light source with a controller (107) (Abstract).
Ono does not disclose monitoring the temperature of the optical amplifier and producing a monitoring result, nor controlling the first light source and the second light source based on the producing monitoring result.
.
Allowable Subject Matter
Claim 3-5, 9, 11-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Information Disclosure Statement
The information disclosure statement filed on Nov. 11, 2019 has been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Ohtani, Chung et al., and Gassner et al. disclose control of optical amplifiers based on monitored temperature. Le Taillandier de Gabory et al. is not prior art but is cited as relevant to the application because it discloses hybrid pumping  and control methods of a multi-core fiber amplifier.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).